DETAILED ACTION
This Second Final Office Action is in response Applicant communication filed on 
10/3/2022. Claims 1-4, 7-23, and 26-36 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 102 are withdrawn. New rejections are issued under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited portions of Gatzke.
Applicant argues on p. 14-16 that Lambert does not disclose after sending the notification to the organizer and prior to the proposed new time being accepted by the organizer, maintaining display of the graphical representation of the calendar event at the second location of the calendar user interface corresponding to the proposed new time and not displaying the graphical representation of Amendment-2-Atty. Docket No.: 27753-50020US1App. No.: 15/609,649 the calendar event at the first location of the calendar user interface corresponding to the time of the calendar event selected by the organizer. Examiner agrees and has updated the rejection below with teachings from the Gatzke reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
		
Claims 1-3, 7, 9-10, 12, 16-17, 19-22, 26, 28-29, and 31-33 are rejected under 35 USC 103 as being unpatentable over the teachings of
Lambert et al, Microsoft Outlook 2013, Step by Step, Microsoft Press, 2013. Available at https://www.sccollege.edu/Accreditation/2016%20Accreditation%20Follow-Up%20Report/R6-10_MS_Outlook_2013_E-Book_Workshop_Materials_1.pdf (“Lambert”), in view of 
Gatzke et al, US Publication No. 20160379171 A1, hereinafter Gatzke. As per,

	Claims 1, 19, and 20
Lambert teaches
A method comprising: at a device with one or more processors, non-transitory memory, an input device, and a display: /
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display, and an input device, cause the electronic device to: /
An electronic device comprising: a display unit configured to display a user interface; one or more input units configured to receive inputs; and a processing unit coupled with the display unit and the one or more input units, the processing unit configured to: (Lambert, p. 5 The program we work with and depict in images throughout this book is a desktop installation of the Outlook 2013 client application for Windows, which we installed directly on our computers.)
receiving, from an organizer, an invitation for a calendar event; (Lambert, p. 186 When you receive a meeting request (i.e., invitation for a calendar event) from another Outlook user (i.e., organizer), the meeting appears on your calendar)
displaying, on the display, a calendar user interface including a graphical representation of the calendar event displayed at a first location of the calendar user interface corresponding to a time of the calendar event; (Lambert, p. 188 open the Propose New Time dialog box (i.e., a calendar user interface including a graphical representation of the calendar event displayed at a first location of the calendar user interface corresponding to a time of the calendar event) … In the Propose New Time dialog box, change the meeting start and end times (i.e., corresponding to a time of the calendar event) to the times you want to propose, either by dragging the start time and end time bars or by changing the date and time in the lists; note the figure on page 188 shows the meeting between Joan and Sarah “at a first location of the calendar user interface corresponding to a time of the calendar event”)
detecting, via the input device, a proposed new time input indicative of a proposed new time for the calendar event; (Lambert, p. 188 In the Propose New Time dialog box, change the meeting start and end times to the times you want to propose, either by dragging the start time and end time bars or by changing the date and time in the lists, and then click the Propose Time button.)
and in response to detecting the proposed new time input: moving the graphical representation of the calendar event from the first location to a second location of the calendar user interface corresponding to the proposed new time; (Lambert, p. 188In the Propose New Time dialog box, change the meeting start and end times to the times you want to propose, either by dragging the start time and end time bars or by changing the date and time in the lists, and then click the Propose Time button.)
in response to moving the graphical representation of the calendar event from the first location to the second location corresponding to the proposed new time, displaying, on the display, a confirmation window that includes an affordance for sending a notification to the organizer in order to notify the organizer of the proposed new time; (Lambert, p. 188 then click the Propose Time button (i.e., in response to moving the graphical representation). In the meeting response window that opens (i.e., a confirmation window), enter a message to the meeting organizer if you want to, and then click Send (i.e., an affordance for sending a notification to the organizer)) 
detecting, via the input device, a user input selecting the affordance in the confirmation window; and in response to detecting the user input selecting the affordance, sending a notification to the organizer including an indication of the proposed new time;  (Lambert, p. 188 In the meeting response window that opens, enter a message to the meeting organizer if you want to, and then click Send (i.e., detect a user input selecting the affordance) to send your response (i.e., sending a notification to the organizer).)
[…]
Lambert does not explicitly disclose, Gatzke however in the analogous art of calendar management teaches
and after sending the notification to the organizer and prior to the proposed new time being accepted by the organizer, maintaining display of the graphical representation of the calendar event at the second location of the calendar user interface corresponding to the proposed new time and not displaying the graphical representation of Amendment-2-Atty. Docket No.: 27753-50020US1App. No.: 15/609,649 the calendar event at the first location of the calendar user interface corresponding to the time of the calendar event selected by the organizer. (Gatzke fig. 3 noting the declined meeting notification for External User B for the meeting at 9AM to 11AM (notification is sent to the organizer) and also noting the proposed new meeting notification for 2PM to 4PM (proposed new time not yet accepted by the organizer). Additionally, note the meeting notification 325 not displayed for External User B corresponding to the time of the calendar event selected by the organizer; [0074] “In addition to tracking accepted meeting times, such as meeting notification 325, common calendar 300 may also track a declined meeting response (such as declined meeting notification 330), a lack of response to a meeting (such as no action taken notification 335) and a proposed new meeting time response (such as proposed new meeting notification 340).”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lambert’s calendar application to include maintaining display of the graphical representation of the calendar event at the second location corresponding to the proposed new time and not displaying the graphical representation at the first location after sending the notifications to the organizer and prior to acceptance of the proposed new time by the organizer in view of Gatzke in an effort to improve calendar visibility of a proposed attendees’ calendar schedules when scheduling a calendar meeting (see Gatzke [0013] & MPEP 2143G).
Claims 2, 21, 31
Lambert teaches
wherein: detecting the proposed new time input includes detecting, via the input device, an input dragging the graphical representation to the second location of the calendar user interface corresponding to the proposed new time; (Lambert p. 188 In the Propose New Time dialog box, change the meeting start and end times to the times you want to propose, either by dragging the start time and end time bars.)
and the confirmation window is displayed in response to the input dragging the graphical representation of the calendar to the second location of the calendar user interface corresponding to the proposed new time.  (Lambert p. 188 In the meeting response window that opens, enter a message to the meeting orga-nizer if you want to, and then click Send to send your response)
Claims 3, 22, 32
Lambert teaches
further comprising: displaying, on the display, a visual indication that the second location of the calendar user interface corresponds the proposed new time for the calendar event.  (Lambert p. 188 change the meeting start and end times to the times you want to propose, either by dragging the start time and end time bars. Note the dragging of the start and/or end times representative of the visual indication.)
Claims 7, 26, 33
Lambert does not explicitly teach
further comprising, in accordance with a determination that a show declined events setting is active and in response to detecting the proposed new time input, maintaining display of the graphical representation at the first location and displaying another graphical representation of the calendar event at the second location.  
Gatzke however in the analogous art of calendar management teaches
further comprising, in accordance with a determination that a show declined events setting is active and in response to detecting the proposed new time input, maintaining display of the graphical representation at the first location and displaying another graphical representation of the calendar event at the second location.  (Gatzke fig. 2 noting the declined invitations and proposed new time displayed)
The rationales to modify/combine the teachings of Lambert with/and the teachings of Gatzke are presented in the examining of claims 1, 19, 20 and incorporated herein.
Claims 9, 28
Lambert teaches
further comprising, prior to detecting the proposed new time input: detecting, via the input device, an event interaction input interacting with the graphical representation; (Lambert p. 185 double-click the meeting on your calendar … Outlook prompts you to indicate whether you want to edit the meeting series or only the selected instance of the meeting.)
and in response to detecting the event interaction input, displaying an event details user interface including an option to propose a new time for the calendar event.  (Lambert p. 185 double-click the meeting on your calendar … Outlook prompts you to indicate whether you want to edit the meeting series or only the selected instance of the meeting. Noting the Propose New Time option displayed.)
Claims 10 & 29 
Lambert teaches
wherein the event details user interface further includes one or more indications of event details of the calendar event including a title of the calendar event, the time of the calendar event, and a list of invitees of the event.  (Lambert p. 179 noting the Subject, Start and End time; p. 181 noting the list of attendees)
Claim 12
Lambert teaches
wherein the event details user interface includes an option to send invitations for the calendar event to other users.  (Lambert p. 187 noting the event details screen including To.. and CC.. buttons)
Claim 16 
Lambert teaches
wherein the notification further includes an indication that an invitee that received, from the organizer, the invitation for the calendar event has declined the invitation for the calendar event.  (Lambert p.187 When accepting or declining a meeting, you can choose whether to send a response to the meeting organizer.)
Claim 17
Lambert teaches
wherein sending the notification to the organizer does not include sending the notification to other invitees that received, from the organizer, the invitation for the calendar event.  (Lambert p.188 In the meeting response window that opens, enter a message to the meeting orga-nizer if you want to, and then click Send to send your response and add the meeting to your calendar as tentatively scheduled for the original meeting time. If the meeting organizer approves the meeting time change, you and other attendees will receive updated meeting requests showing the new meeting time. Note the response is only sent to the organizer and the updated meeting details are only sent to the other invitees if the organizer accepts the proposed new time.)

Claims 4, 8, 13, 18, 23, 27, and 34-36 are rejected under 35 USC 103 as being unpatentable over the teachings of
Lambert in view of Gatzke in view of 
Jones, US Publication No. 2010/0076804 A1, hereinafter Jones. As per,

Claims 4 & 23
Lambert teaches
receiving, from the organizer, an indication that the proposed new time is accepted; (Lambert p. 188 If the meeting organizer approves the meeting time change, you and other attendees will receive updated meeting requests showing the new meeting time.)
[…]
Lambert / Gatzke do not explicitly teach
and in response to receiving the indication that the proposed new time is accepted, ceasing display of the visual indication.
Jones however in the analogous art of calendar management teaches
and in response to receiving the indication that the proposed new time is accepted, ceasing display of the visual indication.  (Jones fig. 1 noting the original meeting deleted)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lambert’s calendar application and Gatzke’s calendar interface to include ceasing display of the visual indication after receiving acceptance of a new time in view of Jones in an effort to improve attendance (see Jones [0020] & MPEP 2143G).
Claims 8, 27
Lambert does not explicitly teach
further comprising, in response to detecting the proposed new time input: in accordance with a determination that the event was accepted prior to detecting the proposed new time input, maintaining display of the graphical representation at the first location and displaying another graphical representation of the calendar event at the second location;
and in accordance with a determination that the event was not accepted prior to detecting the proposed new time input, ceasing display of the graphical representation at the first location and displaying the graphical representation at the second location.  
Gatzke however in the analogous art of calendar management teaches
further comprising, in response to detecting the proposed new time input: in accordance with a determination that the event was accepted prior to detecting the proposed new time input, maintaining display of the graphical representation at the first location and displaying another graphical representation of the calendar event at the second location; (Gatzke fig. 2 noting the declined invitations and proposed new time displayed)
The rationales to modify/combine the teachings of Lambert with/and the teachings of Gatzke are presented in the examining of claims 1, 20, and incorporated herein.
Jones however in the analogous art of calendar management teaches
and in accordance with a determination that the event was not accepted prior to detecting the proposed new time input, ceasing display of the graphical representation at the first location and displaying the graphical representation at the second location.  (Jones fig. 1 noting the original meeting deleted)
The rationales to modify/combine the teachings of Lambert / Gatzke with/and the teachings of Jones are presented in the examining of claims 4, 23 and incorporated herein.
Claim 13 
Lambert / Gatzke do not explicitly teach
wherein sending the notification to the organizer includes sending a proposed calendar event to a calendar application of the organizer for display as a graphical representation of a proposed calendar event in the calendar application of the organizer. 
Jones however in the analogous art of calendar management teaches
wherein sending the notification to the organizer includes sending a proposed calendar event to a calendar application of the organizer for display as a graphical representation of a proposed calendar event in the calendar application of the organizer. (Jones fig. 1 noting the Chair Viewpoint and Time Change Window)
The rationales to modify/combine the teachings of Lambert / Gatzke with/and the teachings of Jones are presented in the examining of claim 4 and incorporated herein.
Claim 18
Lambert / Gatzke do not explicitly teach
further comprising: while displaying the graphical representation at the second location, receiving an update to the calendar event from the organizer including an indication of a new time for the calendar event; 
and in response to receiving the update to the calendar event from the organizer: ceasing to display the graphical representation at the second location; 
and displaying, on the display, the graphical representation of the calendar event at a third location of the calendar user interface corresponding to the new time for the event.  
Jones however in the analogous art of calendar management teaches
further comprising: while displaying the graphical representation at the second location, receiving an update to the calendar event from the organizer including an indication of a new time for the calendar event; (Jones [0006] “When the chair either accepts or rejects the proposed new time, calendar entries of all potential meeting participants can be automatically updated.”)
and in response to receiving the update to the calendar event from the organizer: ceasing to display the graphical representation at the second location; (Jones fig. 1 noting the original meeting deleted)
and displaying, on the display, the graphical representation of the calendar event at a third location of the calendar user interface corresponding to the new time for the event.  (Jones fig. 1 noting the Invitee Viewpoint)
The rationales to modify/combine the teachings of Lambert / Gatzke with/and the teachings of Jones are presented in the examining of claim 4 and incorporated herein.
Claims 34, 35, 36
Lambert teaches
wherein the graphical representation of the calendar event is displayed at the first location with a first visual characteristic; (Lambert, p. 188 open the Propose New Time dialog box (i.e., a calendar user interface including a graphical representation of the calendar event displayed at a first location of the calendar user interface corresponding to a time of the calendar event)
[…]  
Lambert / Gatzke do not explicitly teach
and wherein moving the graphical representation of the calendar event from the first location to the second location comprises: displaying, prior to the proposed new time being accepted by the organizer, the calendar event at the second location with a second visual characteristic that is different from the first visual characteristic; and
after the proposed new time is accepted by the organizer, displaying the calendar event at the second location with the first visual characteristic.
Jones however in the analogous art of calendar management teaches
and wherein moving the graphical representation of the calendar event from the first location to the second location comprises: displaying, prior to the proposed new time being accepted by the organizer, the calendar event at the second location with a second visual characteristic that is different from the first visual characteristic; and (Jones fig. 2 noting the proposed new time indicator displayed with a visual characteristic different from the first visual characteristic of the indicator at the first location; [0023] “indicator 244 can denote a current meeting time, which does have one or more proposed time/location changes pending.”)
after the proposed new time is accepted by the organizer, displaying the calendar event at the second location with the first visual characteristic. (Jones [0018] “When the chair 110 selects an option to accept 180 the change to the meeting, acceptance process 182 can be performed. During the acceptance process 182, an original meeting entry can be deleted 184 from all meeting attendee calendars, as shown by step 184. In step 186, a proposed meeting time can be formalized, which means the proposal or tentative indication can be removed, which converts a tentative entry (e.g., entry 150) into a standard meeting entry.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lambert’s calendar application and Gatzke’s calendar interface to include displaying the second visual characteristic that is different from the first visual characteristic prior to the proposed new time being accepted and displaying the event at the second location with the first indication after acceptance in view of Jones in an effort to improve attendance (see Jones [0020] & MPEP 2143G).
	
Claims 11 and 30 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Lambert in view of Gatzke in view of
Adler, US Publication No. 2015/0347981 A1, hereinafter Adler. As per,
Claims 11, 30
Lambert / Gatzke do not explicitly teach
wherein the event details user interface includes, in association with the option to propose a new time for the calendar event, suggested proposed new times based on an availability of one or more participants of the event. 
Adler however in the analogous art of calendar management teaches
wherein the event details user interface includes, in association with the option to propose a new time for the calendar event, suggested proposed new times based on an availability of one or more participants of the event.  (Adler [0026] “the user can be presented with other Suggested times for the event as well as the names of any invitees that cannot attend at the other suggested times”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lambert’s calendar application and Gatzke’s calendar interface to include suggesting meeting times in view of Adler in an effort to efficiently create events (see Adler [0038] & MPEP 2143G).

Claims 14-15 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Lambert in view of Gatzke in view of
Lyle, US Publication No. 2010/0217644 A1, hereinafter Lyle. As per,

Claim 14
Lambert /Gatzke do not explicitly teach
wherein sending the notification to the organizer includes adding an automatically-generated note to the calendar event including an indication of the proposed new time for the calendar event.  
Lyle however in the analogous art of calendar management teaches
wherein sending the notification to the organizer includes adding an automatically-generated note to the calendar event including an indication of the proposed new time for the calendar event.  (Lyle [0010] “determine whether a post-scheduled event or a pre-scheduled event conflicts with a scheduled event; extract details of the post-scheduled event or the pre-scheduled event; automatically populate a response with at least Some of the extracted details; and send the response;” [0011] “determine whether there is a conflict between the scheduled event and at least one of the pre-scheduled event and post-Scheduled event, if existing, update a calendar with a non-conflicting event; and notify a sender”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lambert’s calendar application and Gatzke’s calendar interface to include receiving an invitation and confirmation of a proposed new time in view of Lyle in an effort to resolve meeting conflicts (see Lyle ¶ [0016] & MPEP 2143G).
Claim 15
Lambert / Gatzke do not explicitly teach
wherein sending the notification to the organizer includes sending an automatically-generated e-mail message to an e-mail address of the organizer including an indication of the proposed new time for the calendar event.  
Lyle however in the analogous art of calendar management teaches
wherein sending the notification to the organizer includes sending an automatically-generated e-mail message to an e-mail address of the organizer including an indication of the proposed new time for the calendar event.  (Lyle [0010] “determine whether a post-scheduled event or a pre-scheduled event conflicts with a scheduled event; extract details of the post-scheduled event or the pre-scheduled event; automatically populate a response with at least Some of the extracted details; and send the response;” [0011] “determine whether there is a conflict between the scheduled event and at least one of the pre-scheduled event and post-Scheduled event, if existing, update a calendar with a non-conflicting event; and notify a sender”)
The rationales to modify/combine the teachings of Lambert / Gatzke with/and the teachings of Lyle are presented in the examining of claim 14 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0358125 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624